                     Case 1:20-cv-03178-LJL Document 31 Filed 05/18/20 Page 1 of 2

                              KASOWITZ BENSON TORRES                              LLP
                                                1633 BROADWAY
                                                                                                ATLANTA
                                           NEW YORK, NEW YORK 10019                            HOUSTON
      RONALD R. ROSSI                                                                        LOS ANGELES
                                                 (212) 506-1700
DIRECT DIAL: (212) 506-1947                                                                      MIAMI
DIRECT FAX: (212) 500-3447                     FAX: (212) 506-1800                              NEWARK
    RROSSI@KASOWITZ.COM                                                                     SAN FRANCISCO
                                                                                            SILICON VALLEY
                                                                                            WASHINGTON DC




                                                                      May 18, 2020


         Via ECF

         Honorable Lewis J. Liman
         United States District Judge
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 701
         New York, New York 10007

                  Re:     HC2, Inc. v. Andrew Delaney, Case No. 1:20-cv-3178

         Dear Judge Liman:

                We represent the Plaintiff, HC2, Inc. (“Plaintiff”), and write to respond to defendant
         Andrew Delaney’s (“Defendant”) letter requesting that the Court preemptively strike the
         declaration of Michael Heyison, the Co-General Counsel of Wilmer Cutler Pickering Hale and
         Dorr LLP (“Law Firm Customer”), which Plaintiff served on Defendant on May 15 (the “Law
         Firm Customer Declaration”) to elevate this non-issue to the Court’s attention.

                 On May 7, 2020, the Court ordered the parties to file submissions supporting or opposing
         entry of a preliminary injunction by 5 p.m. on May 22. (ECF. No. 25 ¶ 1.) The Order
         memorializes the parties’ agreement to provide direct testimony for the preliminary injunction
         hearing scheduled for May 26 by declaration, with cross-examination by deposition. Id. at ¶ 2.
         The Court did not set a deadline for the parties to exchange their respective declarations or other
         written discovery, but, on May 6, the parties agreed to a series of interim exchanges of written
         discovery, including the exchange of declarations at 5 p.m. on May 15.

                 The parties completed the declaration exchange on time. Defendant identified his current
         counsel as his sole declarant and served a declaration which offers no substantive testimony, but
         instead attaches several dozen documents described as “true and correct copies of representative
         printouts from the worldwide web which were used as the basis for Defendant’s [State Court
         complaint].” Plaintiff served a declaration from Stephanos Zannikos its General Counsel.

                A few minutes after exchanging its declaration, Plaintiff informed Defendant that it
         would also be offering a declaration from Michael Heyison, the Co-General Counsel of its Law
          Case 1:20-cv-03178-LJL Document 31 Filed 05/18/20 Page 2 of 2

KASOWITZ BENSON TORRES                                LLP
Hon. Lewis J. Liman
May 18, 2020
Page 2

Firm Customer, that was “being finalized for service”, that it would serve the declaration as soon
as it was received, and that there was “absolutely no prejudice to you or your client.” Shortly
thereafter, and immediately after receiving it from its Law Firm Customer, Plaintiff exchanged
the Law Firm Customer Declaration with Defendant and offered a date when the declarant was
available to be deposed. Throughout, Plaintiff had no control over when it would receive the
Law Firm Customer’s declaration and kept Defendant informed about its status. Defendant has
not suffered any prejudice.

        Defendant complains that, before completing his declaration, Michael Heyison obtained
and reviewed Defendant’s declaration and then revised his own declaration in response. That
assertion is baseless. Between the time Plaintiff received Defendant’s declaration and exchanged
the Law Firm Customer Declaration, Plaintiff did not share or discuss it with its Law Firm
Customer. Michael Heyison similarly confirms that “when preparing and executing [his] May
15, 2020 declaration, [he] had no information about any declaration(s) Defendant had served in
anticipation of opposing Plaintiff’s motion for a preliminary injunction, including the contents or
subject matter of any such declaration(s).” See Declaration of Michael R. Heyison dated May
17, 2020 (attached hereto as Exhibit A). Moreover, Mr. Heyison is being deposed today and
Defendant can address any questions he has about the declaration during his examination.

        Accordingly, and for all of the foregoing reasons, Defendant is not entitled to the drastic
remedies of exclusion of the Law Firm Customer Declaration or dismissal of Plaintiff’s
application for a preliminary injunction, neither of which Defendant has even bothered to support
with a showing of prejudice or other credible factual basis or citation to controlling legal
authority.

       Thank you for your attention to this matter.

                                                            Sincerely,

                                                            /s/ Ronald R. Rossi

cc:    Bogdan Rotman, Esq.
